984 So.2d 1290 (2008)
Christopher GATES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1000.
District Court of Appeal of Florida, Fourth District.
July 9, 2008.
Bert Winkler of Bert Winkler, P.A., West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Christopher Gates appeals the trial court's order summarily denying his motion for post conviction relief and supplemental motion raising what we have identified as three general grounds: (1) ineffective assistance of trial counsel at his original guilty plea for failure to discuss with him and prepare legal defenses and *1291 investigations, leading him to believe he had no choice but to plead guilty; (2) ineffective assistance of trial counsel at his guilty plea for violation of probation for failure to discuss with him and prepare legal defenses and investigation; and (3) ineffective assistance of trial counsel in the violation of probation case for failure to file a motion to suppress evidence seized at his residence. We affirm the trial court's summary denial of ground three based on the State's response and attachment of his order of supervision.
Grounds one and two were legally insufficient, as appellant failed to allege what defenses should have been investigated, what discovery efforts should have been undertaken, and what they would have shown. However, we reverse the trial court's summary denial of appellant's grounds one and two, and remand to the trial court to permit appellant to file a facially sufficient motion within thirty (30) days, pursuant to Spera v. State, 971 So.2d 754 (Fla.2007).
Affirmed in part, Reversed in part and Remanded.
GROSS, TAYLOR and DAMOORGIAN, JJ., concur.